Per Curiam.
The defendant finds fault with the jocularity on the part of the court during the preliminary proceedings before the selection of the jury. The lighter vein in which the court expressed its rulings on the preliminary motions is not shown to be prejudicial. The offense of robbery with firearms is properly alleged. The State’s evidence is positive in the identification of the defendant as one of the participants. The defendant and the three who are serving time for having taken part in the robbery testified the defendant was not a participant. The conflict in the evidence with respect to the presence and participation of the defendant presented a question for the jury. Under proper instructions from the court the jury found the defendant guilty.
No error.
Moore, J., not sitting.